Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions
1. Applicant’s election without traverse of species (covalently; both of MHC-I and MHC-II polypeptides; skin cancer; human; intratumoral; electrostatic; same polypeptides) in the reply filed on 11/18/2021 is acknowledged.
Claims 1-7 are under consideration.

Priority 
2. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/312388, filed on 11/18/2016.

Specification
3. The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 24, 29. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. 
Appropriate correction is required.
Claim Objections
4. Claims 1, 4 are objected to because of the following informalities:  
For improved language and clarity as to the method steps of claim 1, the claim should recite “… comprises administering adenoviral vectors…” instead of “comprises administration to the subject of adenoviral vectors”.
As to claim 4, for improved clarity, the claim should recite language such as “…wherein the administering step is conducted through …”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 7 as submitted 11/18/2021.
Claim 7 recites wherein the polypeptides are all the same, yet claim 1 on which the claim depends recites wherein polypeptides include both of MHC-I tumor polypeptides and MHC-II tumor polypeptides. It is not clear how such polypeptides are all the same.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6. Claims 1, 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10799568.
See claims 1, 3-7 as submitted 11/18/2021.
Claims 1-19 of U.S. Patent No. 10799568 recite a method of stimulating an anti-tumor immune response in a subject in need thereof, comprising: administering to the subject adenoviral vectors comprising polypeptides capable of stimulating a tumor-specific immune response in the subject, the peptides including both of: isolated Major Histocompatibility Complex of Class I (MHC-I)-associated- and dendritic cell (DC)-presented tumor polypeptides and isolated Major Histocompatibility Complex of Class II (MHC-II)-associated and DC- presented tumor polypeptides attached covalently directly onto a viral capsid of the adenoviral vector; wherein the polypeptides have not been genetically encoded by said adenoviral vector; wherein the subject is a human; wherein the administration of the adenoviral vectors is conducted through an intratumoral injection; wherein the polypeptides are polylysine-modified polypeptides; wherein the polypeptides have been attached to the viral capsid by electrostatic linkage; wherein the polypeptides attached onto the viral capsid are all the same polypeptides; an adenoviral vector adapted to stimulate an anti-tumor response in a subject in need thereof, comprising: polypeptides capable of stimulating a tumor-specific immune response in the subject, the polypeptides including one or both of: isolated Major Histocompatibility Complex of Class I (MHC-I)-associated-and dendritic cell (DC)-presented tumor polypeptides and isolated Major Histocompatibility Complex of Class II (MHC-II)-associated- and DC-presented tumor polypeptides which have been attached covalently directly onto a viral capsid of the adenoviral vector, wherein the polypeptides have not been genetically encoded by said adenoviral vector; wherein the subject is a human; wherein the polypeptides are polylysine-modified polypeptides; wherein the polypeptides have been attached to the capsid by electrostatic linkage; wherein the polypeptides attached onto the viral capsid are all the same polypeptides; wherein the peptide-specific immune response is selected from the group consisting of anti-tumor, anti-cancer, anti-infection and anti-virus immune response; pharmaceutical composition comprising the adenoviral vector of claim 7. It is reiterated that claim 18 of U.S. Patent No. 10799568 reads on anti tumor and anti-cancer effect.
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 3-7 and claims 1-19 of U.S. Patent No. 10799568 both recite and read on a method of treating cancer in a subject in need thereof, wherein the method comprises administration to the subject of adenoviral vectors comprising polypeptides which are capable of stimulating a tumor-specific immune response in the subject and have been attached covalently directly onto a viral capsid of the adenoviral vector, wherein the polypeptides have not been genetically encoded by said adenoviral vector; further wherein the polypeptides include both of isolated Major Histocompatibility Complex of Class I (MHC-I)-associated- and dendritic cell (DC)-presented tumor polypeptides and isolated Major Histocompatibility Complex of Class II (MHC-ID)-associated and DC- presented tumor polypeptides; wherein the subject is a human; wherein the administration of the adenoviral vectors is conducted through an intratumoral injection;  wherein the polypeptides are polylysine-modified polypeptides;  wherein the polypeptides have been attached to the capsid by electrostatic linkage; wherein the polypeptides attached onto the viral capsid are all the same polypeptides.
Further, this rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva Pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.

7. Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10799568 as applied to claims 1, 3-7 above and further in view of Molldrem et al. (US20060045881)(See PTO-892: Notice of References Cited).
See claim 2 as submitted 11/18/2021.
See the recitations of claims 1-19 of U.S. Patent No. 10799568 above.
Claims 1-19 of U.S. Patent No. 10799568 do not recite skin cancer.
Molldrem et al. teaches: vaccine comprising tumor associated HLA restricted peptides; wherein HLA is human class I or class II MHC protein [0090]; HLA restricted antigens/peptides, including: cancer/testis antigen; tumor gene [0091]; including use of HLA-restricted peptide for treating diseases or conditions including but not limited to cancers [0092]; including for treating skin cancer (claim 31 of Molldrem et al.).
One of ordinary skill in the art would have been motivated to treat skin cancer as taught by Molldrem et al. in view of claims 1-19 of U.S. Patent No. 10799568. Claims 1-19 of U.S. Patent No. 10799568 teach use of MHC associated peptides and anti-cancer effect, and Molldrem et al. teaches such MHC or HLA restricted peptides (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for treating skin cancer as taught by Molldrem et al. in view of claims 1-19 of U.S. Patent No. 10799568. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. Claims 1, 2, 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-13, 15, 18-20, 22, 24 of copending Application No. 17/614064.
See claims 1-7 as submitted 11/18/2021.
Claims 1-8, 10-13, 15, 18-20, 22, 24 of copending Application No. 17/614064 recite a viral vector having attached to its viral capsid or envelope, polypeptides that have not been genetically encoded by said viral vector but have been attached to the capsid or envelope covalently wherein: 1) at least one of said polypeptides comprises an antigen from, or of, a pathogen that a subject has been prior immunised against; and i) at least one other of said polypeptides is an anti-tumor or anti-cancer specific polypeptide and so stimulates an anti-tumor or anti-cancer immune response in a subject exposed to said vector; wherein said polypeptides are polylysine-modified for attaching same to said capsid; wherein said polypeptides are attached to the capsid or envelope by an electrostatic linkage; wherein said polypeptides are selected from the group consisting of Major Histocompatibility Complex of class I (MHC-I)-specific polypeptides, Major Histocompatibility Complex of class II (MHC-II)-specific polypeptides and DC specific polypeptides; wherein at least one or a plurality of said polypeptides are MHC-I-specific polypeptides and at least one or a plurality of said polypeptides are MHC-II-specific polypeptides; wherein said viral vector is a member of a family of Adenoviruses; Adenovirus; a method of treating cancer in a subject, comprising: administering an effective amount of said viral vector according to  claim 1 to the subject, thereby treating cancer in the subject; wherein said viral vector is administered in combination with an anti-tumour agent or an anti-seasonal disorder agent; wherein said cancer is skin cancer.
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 1-7 and claims 1-8, 10-13, 15, 18-20, 22, 24 of copending Application No. 17/614064 recite and read on a method of treating cancer in a subject in need thereof, wherein the method comprises administration to the subject of adenoviral vectors comprising polypeptides which are capable of stimulating a tumor-specific immune response in the subject and have been attached covalently directly onto a viral capsid of the adenoviral vector, wherein the polypeptides have not been genetically encoded by said adenoviral vector; further wherein the polypeptides include both of isolated Major Histocompatibility Complex of Class I (MHC-I)-associated- and dendritic cell (DC)-presented tumor polypeptides and isolated Major Histocompatibility Complex of Class II (MHC-ID)-associated and DC- presented tumor polypeptides; wherein the administration of the adenoviral vectors is conducted through an intratumoral injection;  wherein the polypeptides are polylysine-modified polypeptides;  wherein the polypeptides have been attached to the capsid by electrostatic linkage; wherein the polypeptides attached onto the viral capsid are all the same polypeptides.
Further, this rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva Pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9. Claims 3, 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-13, 15, 18-20, 22, 24 of copending Application No. 17/614064.as applied to claims 1, 2, 5-7 above and further in view of Molldrem et al. (US20060045881)(cited above).
See claims 3, 4 as submitted 11/18/2021.
See the recitations of claims 1-8, 10-13, 15, 18-20, 22, 24 of copending Application No. 17/614064 above.
Claims 1-8, 10-13, 15, 18-20, 22, 24 of copending Application No. 17/614064 do not recite human; intratumoral injection.
See the teachings of Molldrem et al. above. Molldrem et al. also teaches such vaccines for: human administration [0224]; intratumoral administration, including injection [0024].
One of ordinary skill in the art would have been motivated to use subject and methods as taught by Molldrem et al. in view of claims 1-8, 10-13, 15, 18-20, 22, 24 of copending Application No. 17/614064. Claims 1-8, 10-13, 15, 18-20, 22, 24 of copending Application No. 17/614064 recite use of MHC associated peptides and anti-cancer effect for administration to subjects, and Molldrem et al. which also teaches such MHC or HLA restricted peptides for administration, teach such subjects and such a method of administration (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using subject and methods as taught by Molldrem et al. in view of claims 1-8, 10-13, 15, 18-20, 22, 24 of copending Application No. 17/614064. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Capasso et al. (“Oncolytic Adenovirus Loaded with MHC-I Restricted Peptide as Platform for Oncolytic Vaccine,” Molecular Therapy, Vol. 22, Supplement 1 (2014))(cited in applicant’s IDS submitted 2/13/2017 in parent case 15/312388)(See also attached Capasso et al. (“Oncolytic Adenovirus Loaded with MHC-I Restricted Peptide as Platform for Oncolytic Vaccine,” Molecular Therapy, Vol. 22, Supplement 1 (2014))(See PTO-982: Notice of References Cited)) indicating May 1, 2014 publication; and teaching: cancer is a lethal disease; chemical conjugation of MHC-1 restricted tumor specific peptide on the surface of viral capsid; based on electrostatic interaction; covalent bond between the peptides and virus; eradication of tumors from mice (abstract)(wherein “one of” isolated MHC-I-associated- and dendritic cell (DC)-presented tumor polypeptides and isolated MHC-II-associated- and dendritic cell (DC)-presented tumor polypeptides as recited in claim 1 is at this time considered a withdrawn species).
B. Fisher et al. (“Polymer-coated adenovirus permits efficient retargeting and evades neutralising antibodies,” Gene Ther. 8:341–348 (2001))(See PTO-892: Notice of References Cited) teaches: covalent coating strategy using polymer; for use with adenovirus (p. 341).
C. Capasso et al. (“The Evolution of Adenoviral Vectors through Genetic and Chemical Surface Modifications,” Viruses, 6: 832-855 (2014))(See PTO-892: Notice of References Cited) recites: adenovirus vectors and chemical surface modifications (p. 832).
D. Patel et al. (US20120308660)(See PTO-892: Notice of References Cited) teaches: nanocoated biological materials; including viral particles (abstract).
E. Smith et al. (US20020034498)(See PTO-892: Notice of References Cited) teaches: attaching polymer molecules to viral particles (abstract).
F. Kochanek et al. (US20060035378)(See PTO-892: Notice of References Cited) teaches: viral vector particles, whereby the coupling partner(s) is/are coupled onto said attachment site via disulfide, thioester, and/or thioether bonds. The coupling partner(s) may be cell-specific ligands, polymers, especially PEG-derivatives or HPMA-derivatives, nano gold particles, fluorescence dyes, magnetic substances, or biochemically/catalytically active substances [0016].
11. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648